

116 S855 IS: Closing the Law Enforcement Consent Loophole Act of 2019
U.S. Senate
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 855IN THE SENATE OF THE UNITED STATESMarch 25, 2019Mr. Blumenthal (for himself, Mr. Booker, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to make it a criminal offense for individuals to engage in
			 sexual acts while acting under color of law or with individuals in their
			 custody, to encourage States to adopt similar laws, and for other
 purposes. 1.Short titleThis Act may be cited as the Closing the Law Enforcement Consent Loophole Act of 2019.2.Prohibition on engaging in sexual acts while acting under color of law(a)In generalSection 2243 of title 18, United States Code, is amended—(1)in the section heading, by adding at the end the following: or by any person acting under color of law;(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;(3)by inserting after subsection (b) the following:(c)Of an individual by any person acting under color of law(1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both.(2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and (4)in subsection (d), as so redesignated, by adding at the end the following:(3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act..(b)DefinitionSection 2246 of title 18, United States Code, is amended—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (6) the following:(7)the term Federal law enforcement officer has the meaning given the term in section 115..(c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:2243. Sexual abuse of a minor or ward or by any person acting under color of
 law. .3.Incentives for States(a)Authority To make grantsThe Attorney General is authorized to make grants to States that have in effect a law that—(1)makes it a criminal offense for any person acting under color of law of the State to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and(2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense.(b)Reporting requirementA State that receives a grant under this section shall submit to the Attorney General, on an annual basis, information on—(1)the number of reports made to law enforcement agencies in that State regarding persons engaging in a sexual act while acting under color of law during the previous year; and(2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year.(c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a).(d)Grant amountThe amount of a grant to a State under this section shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs:(1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).(2)Section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as the Sexual Assault Services Program).(e)Grant term(1)In generalThe Attorney General shall provide an increase in the amount provided to a State under the grant programs described in subsection (d) for a 2-year period.(2)RenewalA State that receives a grant under this section may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require.(3)LimitA State may not receive a grant under this section for more than 4 years.(f)Uses of fundsA State that receives a grant under this section shall use—(1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of subsection (d); and(2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of subsection (d).(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter $5,000,000 for each of fiscal years 2020 through 2024.4.Reports to Congress(a)Report by Attorney GeneralNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing—(1)the information required to be reported to the Attorney General under section 3(b); and(2)information on—(A)the number of reports made during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and(B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported.(b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 2, committed during the 1-year period covered by the report.5.DefinitionIn this Act, the term sexual act has the meaning given the term in section 2246 of title 18, United States Code.